As filed with the Securities and Exchange Commission on September 14, 2011 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BENIHANA INC. (Exact Name of Registrant as Specified in its Charter) Delaware 65-0538630 (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 8685 Northwest 53rd Terrace Miami, Florida 33166 (305) 593-0770 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Cristina L. Mendoza Senior Vice President, General Counsel and Secretary Benihana Inc. 8685 Northwest 53rd Terrace Miami, Florida 33166 (305) 593-0770 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent for Service) copies to: Gary J. Simon, Esq. Kenneth A. Lefkowitz, Esq. Hughes Hubbard & Reed LLP One Battery Park Plaza New York, NY 10004 (212) 837-6000 Approximate date of commencement of proposed sale of the securities to the public:As soon as practicable after this Registration Statement becomes effective. If the securities being registered on this Form are being offered in connection with the formation of a holding company and there is compliance with General Instruction G, check the following box. o If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered (1) Amount To be Registered in Respect of Class A Common Stock Proposed Maximum Offering Price Per Share (Class A Common Stock) (2) Proposed Maximum Aggregate Offering Price (3) Amount of Registration Fee Common Stock, par value $0.10 per share 11,513,078shares This Registration Statement relates to the Registrant’s Common Stock, par value $0.10 per share (“Common Stock”), to be issued in the reclassification described herein to the holders, immediately prior to the reclassification, of the Registrant’s Class A Common Stock, par value $0.10 per share (“Class A Common Stock”), based upon the 10,871,778 shares of Class A Common Stock outstanding as of the close of business on September 9, 2011 and the 641,300 shares of Class A Common Stock issuable pursuant to stock options outstanding on such date.In the reclassification, each share of Class A Common Stock will be reclassified as and changed into one share of Common Stock. Estimated solely for purposes of calculating the registration fee pursuant to Rules 457(f)(1) and 457(c) of the Securities Act of 1933, as amended (the “Securities Act”), based on the average of the high and low prices of Class A Common Stock on September 9, 2011, as reported on The NASDAQ Global Select Market, at a ratio of one share of Common Stock per share of Class A Common Stock. Estimated solely for purposes of calculating the registration fee pursuant to Rules 457(f)(1) of the Securities Act, based on the product of the estimated maximum number of shares of Common Stock to be registered in the reclassification in respect of shares of Class A Common Stock multiplied by the proposed maximum offering price per share calculated as described in (2) above. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The information in this proxy statement/prospectus is not complete and may be changed. These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective. This preliminary proxy statement/prospectus is not an offer to sell and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. Preliminary Proxy Statement/Prospectus Dated September 14, 2011, Subject to Completion PROXY STATEMENT FOR BENIHANA INC. SPECIAL MEETING OF STOCKHOLDERS TO BE HELD, 2011 PROSPECTUS FOR BENIHANA INC. 11,513,078 SHARES COMMON STOCK, PAR VALUE $0.10 PER SHARE , 2011 To the Holders of Common Stock, Class A Common Stock and Series B Convertible Preferred Stock of Benihana Inc.: I am pleased to invite you to attend a special meeting of stockholders of the Company on , , 2011, to approve the amendment and restatement of the Company’s certificate of incorporation to eliminate the Company’s dual-class common stock structure by reclassifying one of the Company’s two existing classes of common stock into the Company’s other class of common stock, which would remain as the only class of common stock, and effecting related changes, all intended to improve and simplify the Company’s capital structure.We refer to the foregoing as the “Reclassification.”The Company’s board of directors has unanimously (but for the abstention by Adam L.Gray, who was elected by the holders of Class A Common Stock, and the negative vote of Michael W. Kata) approved the Reclassification, declared the Reclassification advisable and recommended the Reclassification to you for approval.The special meeting will be held at , at : p.m., Eastern Time. The accompanying notice of meeting and proxy statement/prospectus describe the matters to be considered and voted upon at the special meeting.Please read the entire proxy statement/prospectus and annexes carefully. The special meeting is being held for the following purposes: 1. To consider and vote upon the proposal to approve the Reclassification by means of adopting an amendment and restatement of the Company’s certificate of incorporation, pursuant to which: ● each share of Class A Common Stock, entitled to 1/10 of a vote per share on all matters to be voted on by the Common Stock except for the election of directors, for which the shares of Class A Common Stock vote separately as a class to elect 25% of the members of the board of directors, will be reclassified as and changed into one share of Common Stock, entitled to one vote per share; ● the class of Class A Common Stock will be eliminated; ● certain obsolete provisions relating to our dual-class common stock structure and the class of Class A Common Stock will be eliminated; and ● the number of authorized shares of Common Stock will be increased from 12,000,000 to 30,000,000, representing a reduction from the pre-Reclassification number of total authorized shares of all classes of common stock of 44,500,000 shares (i.e., the increase in the number of authorized shares of Common Stock is less than the number of authorized shares of Class A Common Stock being eliminated). 2. To consider and vote upon the proposal to adjourn the special meeting, if necessary or appropriate, to solicit additional proxies if there are insufficient votes at the time of the special meeting to approve the Reclassification. 3. To transact such other business as may properly come before the special meeting, or any adjournment or postponement of the special meeting, by or at the direction of the board of directors of the Company. In connection with the Reclassification, the board of directors has amended the Company’s Rights Agreement to accelerate the expiration date so that the Rights Agreement will expire automatically if and when the Reclassification becomes effective. This proxy statement/prospectus provides detailed information about the Reclassification.Please read the entire proxy statement/prospectus and annexes thereto carefully. THE TRANSACTIONS CONTEMPLATED IN THIS PROXY STATEMENT/PROSPECTUS INVOLVE RISKS.SEE “RISK FACTORS” BEGINNING ON . NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROXY STATEMENT/ PROSPECTUS IS TRUTHFUL OR COMPLETE.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. This proxy statement/prospectus is dated , 2011 and it and the enclosed proxy card and/or voting instruction are first being mailed to stockholders on or about , 2011. Holders of record, as of , 2011, of the Company’s Common Stock, Class A Common Stock and Series B Preferred Stock are entitled to attend and vote on the Reclassification at the special meeting. On September 12, 2011, at a prior special meeting of the Company's stockholders held to vote on the Reclassification, the Company received the overwhelming support of stockholders voting at the meeting who were not affiliated with the Company's largest stockholder, Benihana of Tokyo, Inc. (“BOT”).Excluding BOT's votes, Georgeson Inc., the Company's proxy solicitor, believes thatapproximately 82% of votes cast by holders of Common Stock voted in favor of the Reclassification.Although the majority of votes cast at the meeting were strongly in favor of the proposal, as a result of BOT's large voting block, the Company believes that by a small margin of approximately 275,000 shares of Common Stock the proposal did not receive the required approval by a majority of the outstanding shares of Common Stock (the Reclassification proposal requires the higher burden of not just a majority of shares voting, but a majority of all outstanding shares of Common Stock).All other classes of stock voted a majority of shares outstanding in favor of the Reclassification. In view of the board of directors' continued belief that the reclassification proposal is in the best interest of all Company stockholders, on September 12, 2011 the board determined to again submit the Reclassification proposal to stockholders at the special meeting described herein. As noted herein, BFC Financial Corporation (“BFC”) has informed the Company that it intends to convert additional shares of its Series B Preferred Stock into Common Stock prior to the record date to help obtainstockholder approval of the Reclassification. Certain directors and executive officers of the Company are expected to vote or cause to be voted FOR the Reclassification all the shares of Common Stock, Class A Common Stock and Series B Preferred Stock held or ii controlled by them, representing approximately 21.5% of the outstanding shares of Common Stock; 25.9% of the outstanding shares of Class A Common Stock; 100% of the outstanding shares of Series B Preferred Stock; 32.7% of the voting power of the outstanding shares of Common Stock and Series B Preferred Stock, voting together as a single class; and 31.8% of the voting power of the outstanding shares of Common Stock, Class A Common Stock and Series B Preferred Stock, voting together as a single class.Inconnection with the evaluation ofthe Reclassification, the Company reviewed certain pertinent factors, including the complexity of the Company’s dual-class common stock structure, marketplace considerations and other matters relating to the Company’s capitalization.In addition, the Company engaged and the board of directors received financial advisory services (including with respect to the structure and terms of the Reclassification) from Moelis & Company LLC, the board of directors’ independent financial advisor in connection with the Reclassification and the Rights Agreement amendment described herein.The board of directors also consulted with the Company’s independent legal advisors and management.As described under the section entitled “The Reclassification”, on September 12,2011the board of directors unanimously (but for the abstention of Adam L. Gray, who was elected by the holders of Class A Common Stock and is Managing Partner of Coliseum Capital Management, LLC, and the negative vote of Michael W. Kata, the Chief Operating Officer of Benihana of Tokyo, Inc.) approved the Reclassification, declared the Reclassification advisable and recommended the Reclassification to the Company’s stockholders. The Company believes that the Reclassification offers several benefits: ● the Reclassification is expected to provide investors with greater liquidity and an enhanced quality of trade execution, by aggregating the volume of common shares that are traded and thereby removing a possible impairment to efficient trading of shares; ● reclassifying the Class A Common Stock into Common Stock would align our stockholders’ voting rights with their economic ownership by eliminating the disparity between voting interests and economic interests and may, therefore, make our common stock a more attractive investment; ● simplifying our capital structure and increasing liquidity could address complexity and liquidity concerns that institutional investors typically express and may make our common stock more attractive to institutional investors; ● because some investors may not understand the differences between our two classes of common stock, simplifying our capital structure may eliminate this potential confusion, including confusion as to the calculation of our total market capitalization, shares outstanding and earnings per share; and ● changing to a single class of common stock structure could provide increased flexibility to use equity as acquisition currency for possible future acquisitions, as well as for possible future offerings of our capital stock to potential investors. The Company’s certificate of incorporation prohibits payment of a premium to the holders of Common Stock.According to an opinion of the Company’s Delaware counsel, a reclassification transaction that would deliver a premium to only the holders of the Common Stock would contravene our certificate of incorporation and would therefore be invalid.During the six-month period ended May 6, 2011, on average, the Common Stock traded at a slight discount to the Class A Common Stock, though at any given time the trading price of one class of stock might be higher than the trading price of the other class.Over this period, the average closing sale price per share of Common Stock on trading days was $8.45, or 0.7% less than the average closing sale price of $8.51 per share of Class A Common Stock.During the five-year period ended May 6, 2011, the average closing sale price per share of Common Stock on trading days was $10.52, compared to an average closing sale price of $10.36 per share of Class A Common Stock.The shares of Common Stock are currently listed and traded on The Nasdaq Global Select Market under the symbol “BNHN,” and the shares of Class A Common Stock are currently listed and traded on The Nasdaq Global Select Market under the symbol “BNHNA.”The Company expects that all of the shares of Common Stock that the Company’s stockholders will own following the Reclassification will be listed on The Nasdaq Global Select Market and traded under the symbol “BNHN.” iii It is important that your shares be represented at the special meeting, whether or not you plan to attend the special meeting personally. THE BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE “FOR” APPROVAL OF THE RECLASSIFICATION PROPOSAL AND “FOR” THE PROPOSAL TO ADJOURN THE MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT PROXIES AT THE TIME OF THE SPECIAL MEETING TO APPROVE THE RECLASSIFICATION. To ensure that your shares will be represented and voted at the special meeting, please promptly sign, date, and return your completed proxy card in the enclosed return envelope, whether or not you plan to attend the meeting in person.If you prefer, you may submit your proxy toll-free by telephone or online over the Internet by following the instructions on the enclosed proxy card.If you do attend the special meeting and vote in person, any previously submitted proxy will be automatically revoked by your vote at the meeting.Attendance at the meeting, standing alone, will not revoke a previously submitted proxy.If you fail to vote by proxy or in person, your shares will effectively be counted as a vote against approval of the Reclassification, and such shares will not be counted for purposes of determining whether a quorum is present at the special meeting or for purposes of the vote to adjourn the special meeting, if necessary or appropriate, to permit solicitations of additional proxies. Your vote is important, regardless of the number of shares you own.If you have any questions or need assistance in voting your shares, please call Georgeson Inc., our proxy solicitor, at 888-549-6618. Sincerely, Richard C. Stockinger Chairman, Chief Executive Officer and President iv BENIHANA INC. NOTICE OF SPECIAL MEETING OF STOCKHOLDERS TO BE HELD , 2011 A special meeting of the holders of Common Stock, Class A Common Stock and Series B Preferred Stock of the Company will be held at , at : p.m., Eastern Time, on , , 2011, for the following purposes: 1. To consider and vote upon the proposal to approve the “Reclassification” by means of adopting an amendment and restatement of the Company’s certificate of incorporation, pursuant to which each share of Class A Common Stock will be reclassified as and changed into one share of Common Stock; the class of Class A Common Stock (of which 32,500,000 shares are currently authorized) will be eliminated; certain obsolete provisions relating to our dual-class common stock structure and the class of Class A Common Stock will be eliminated; and the number of authorized shares of Common Stock will be increased from 12,000,000 to 30,000,000 shares. 2. To consider and vote upon the proposal to adjourn the special meeting, if necessary or appropriate, to solicit additional proxies if there are insufficient votes at the time of the special meeting to approve the Reclassification. 3. To transact such other business as may properly come before the special meeting, or any adjournment or postponement of the special meeting, by or at the direction of the board of directors of the Company. Stockholders owning our Common Stock, Class A Common Stock or Series B Preferred Stock at the close of business on , 2011, the record date for the special meeting, are entitled to vote at the special meeting.A list of the stockholders entitled to vote at the special meeting will be available for examination, during normal business hours, for at least ten days prior to the date of the meeting, at the Company’s principal place of business, Benihana Inc., 8685 Northwest 53rd Terrace, Miami, Florida 33166.Such list will also be available at the place of the special meeting for the duration thereof for examination by any stockholder present at the meeting. Approval of the Reclassification will require the affirmative vote of (i) a majority in voting power of the outstanding shares of Common Stock, Class A Common Stock and Series B Preferred Stock, voting together as a single class; (ii) a majority of the outstanding shares of Class A Common Stock, voting as a separate class; (iii) a majority of the outstanding shares of Common Stock, voting as a separate class (excluding the Series B Preferred Stock); (iv) a majority of the outstanding shares of Series B Preferred Stock, voting as a separate class; and (v) a majority in voting power of the outstanding shares of Common Stock and Series B Preferred Stock, voting together as a single class.Approval of the proposal to adjourn the special meeting, if necessary or appropriate, to solicit additional proxies requires the affirmative vote of a majority of votes cast by the holders of Common Stock, Class A Common Stock and Series B Preferred Stock, voting as a single class.With respect to the vote of the total voting power of the Company voting together, each holder of Common Stock has one vote per share, each holder of Class A Common Stock has 1/10 of a vote per share, and each holder of Series B Preferred Stock has one vote per share of Common Stock into which such shares of Series B Preferred Stock are convertible.The class vote solely of the Common Stock required to approve the Reclassification will not include any votes by the Series B Preferred Stock, which otherwise votes on an “as if converted” basis together with holders of Common Stock on all matters put to a vote of the holders of Common Stock. 1 A form of proxy card and a proxy statement/prospectus containing more detailed information with respect to the matters to be considered at the relevant special meeting are included with this notice. Date: , 2011 By Order of the Board of Directors, Richard C. Stockinger Chairman, Chief Executive Officer and President 2 Important: We hope you plan to attend the special meeting.Whether or not you plan to attend, it is important that your shares are represented at the special meeting.We strongly urge you to submit a proxy to vote your shares for the Reclassification by signing, dating and returning the enclosed proxy card, or to submit your proxy by telephone or Internet in accordance with the instructions set forth on the proxy card.Only your last-dated proxy will count, and any proxy may be revoked at any time prior to its exercise at the special meeting as described in the proxy statement/prospectus.You will receive one proxy card from the Company which must be dated, signed and returned as described above if you wish to submit your proxy by completing and returning the enclosed proxy card. PLEASE DO NOT SEND IN YOUR STOCK CERTIFICATES WITH YOUR PROXY CARD. THE ACCOMPANYING PROXY STATEMENT/PROSPECTUS INCORPORATES IMPORTANT BUSINESS AND FINANCIAL INFORMATION ABOUT BENIHANA THAT IS NOT INCLUDED IN OR DELIVERED WITH THIS DOCUMENT.STOCKHOLDERS MAY OBTAIN DOCUMENTS INCORPORATED BY REFERENCE IN THIS DOCUMENT FREE OF CHARGE BY REQUESTING THEM ORALLY OR IN WRITING FROM THE COMPANY AT THE FOLLOWING ADDRESS AND TELEPHONE NUMBER: Benihana Inc. 8685 Northwest 53rd Terrace
